Citation Nr: 1214771	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-11 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service-connected for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa
INTRODUCTION

The Veteran had active military service from February 1961 to January 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2011, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  Therefore the Board may consider this evidence in the first instance. 

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1961 to January 1963.  

2.  During the April 12, 2011, Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal regarding the cervical spine issue.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning the issue of service connection for a cervical spine disorder by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cervical spine

On April 12, 2011, the Veteran testified at a travel Board hearing over which the undersigned Veterans Law Judge presided.  At the hearing, the Veteran indicated that he wished to withdraw from appellate consideration his claim for service connection for a cervical spine disorder.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Board finds that the Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn his appeal as to the claim for service connection for a cervical spine disorder, there remains no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for entitlement to service connection for a cervical spine disorder is dismissed.


REMAND

Lumbar spine

The Veteran also seeks entitlement to service connection for a low back disorder, which he avers resulted from injuring his back opening a large door in service.  

Service treatment records (STRs) include a March 1962 notation that the Veteran injured his back while pushing a sliding glass door.  He was diagnosed with low back pain and instructed to apply heat.  A November 1962 separation examination marked the Veteran's spine and other musculoskeletal system as normal.  

Private treatment records include an August 1976 complaint of low back pain and feeling of tiredness in the legs.  He reported that he injured his back in service in 1963.  The Veteran also complained of low back and right leg pain in March 1977.  He reported that he injured his back in service in 1963 and has had intermittent low back pain since that time.  He was admitted to the hospital where a lumbar myelogram was performed and determined to be within normal limits.  The diagnosis was degenerative lumbar disc disease.  

Medical records dating from September 1995 to April 1996 reveal diagnoses of degenerative disc disease, facet sclerosis at the lumbo-sacral junction, and mild degenerative scoliosis.  In September 1995, the Veteran underwent a revision L5-S1 laminotomy, removal of epidural scar, S1 root decompression, and an extended L5 hemilaminectomy for a far lateral foraminotomy for discogenic stenosis.  A September 1995 note reported that the Veteran had fallen in February 1995 and developed neck and low back pain that spread into his right buttocks, posterior thigh, and calf.  In August 1996, the Veteran reported that his back pain started in 1973 with no recollection of a triggering event.  The physician indicated that the Veteran's radiologic findings pointed to a multi-factorial etiology for his low back pain and the radiation down the leg.  

In an August 2009 statement, the Veteran reported that he was taken to the dispensary after he injured his back and received an x-ray.  He was put on bed rest for one week.  He also reported that he went back to sick call where x-rays were taken a second time and he was placed on light duty for one month.  He also stated that he was told before discharge from the Army if he had any medical problems that his discharge could be held up and he might not go home right away.  He stated that he did not think anyone told of their problems at that time.  

In December 2009 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran reported that he injured his back in service while pushing a sliding door.  He reported that since that incident, he has had constant low back pain.  He further reported that he had had four spine surgeries, including a laminectomy in 1977.  The diagnoses were lumbar degenerative disc disease and spondylosis status-post fusion and right lumbar radiculopathy.  The examiner opined that it was less likely as not that the Veteran's claimed low back disorder was the same as or a result of the low back pain shown in service.  He noted that the Veteran's STRs indicated that he injured his back but noted there was no follow-up to the injury.  The examiner also noted that the Veteran's separation examination was normal, indicating no significant injury.  He noted that the vast majority of cases of acute low back pain resolve without any long term sequelae and indicated there was little information in this case to suggest that the Veteran had a chronic back problem as a result of his injury.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the December 2009 examiner did not consider the Veteran's credible reports of continuity of symptomatology and did not have access to private medical records dating from 1976 to 1996 received after the examination, the Veteran should be accorded a new C&P spine examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").   

In an April 2011 statement, the Veteran reported that he injured his back while stationed in Fontainet, France.  He further reported that he was treated at the dispensary, given an x-ray, and instructed to go on bed rest of one week.  He reported that he went back to sick call for another round of x-rays and put on light duty for a month.  He also reported that he was told before he was discharged from the Army that if he had any medical problems, his discharge could be held up and he may not go home right away.  

A review of the record indicates that the RO contacted the National Personnel Records Center (NPRC) and requested the Veteran's service treatment records (STRs).  Upon remand, the RO should obtain these records and associate them with the Veteran's file, as they may show duty restrictions due to the claimed disability.  See VBA's Adjudication Procedure Manual, M21-1MR, Part III, subpart iii, chapter 2, section A(3)(f).  The Veteran should also be asked to identify any additional records pertaining to his back issue that are not already of record.   

The Board notes that the Veteran has reported that he was pursuing workman's compensation for a back injury.  See August 1996 private medical report.  Upon remand, the Veteran should be asked to provide any determination in that regard as these records are relevant to his claim.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from March 19, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to treatment for his lumbar spine disorder that are not already of record, including records pertaining to a claim for workman's compensation.  Then, attempt to obtain any identified records, provided that the Veteran has completed any necessary authorization forms.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).    

2.  The RO should request service personnel records (SPRs) pertaining to the Veteran from the appropriate agency.  

3.  Associate with the claims folder all relevant VA medical records dating from March 19, 2011.  If there are no additional records, this should be documented in the claims folder.  

4.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of his low back disorder by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Request that the examiner provide an evaluation of the Veteran's low back disorder and an opinion as to whether the back disorder at least as likely as not began in or is related to a period of active service.  In that regard, the examiner's attention is directed to the Veteran's in-service back injury in March 1962.  In offering any opinion, the examiner is directed to consider credible the Veteran's reports of continuity of symptomatology (see March 1977 medical record) after discharge from service and his August 2009 report that he did not report any back pain at the time of separation because he did not want his discharge held up.  

The rationale for any opinion offered should be provided.

5.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the appellant and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


